Citation Nr: 1456237	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-17 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial rating for anxiety disorder not otherwise specified (NOS), currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the RO in Indianapolis, Indiana that in pertinent part, granted service connection and a 10 percent rating for anxiety disorder NOS.  The Veteran appealed for a higher rating.

A personal hearing was held in September 2012 before the undersigned acting Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Finally, the Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to TDIU rating is part and parcel of the higher rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected anxiety disorder NOS is more disabling than currently evaluated.

The Veteran's most recent VA compensation examination performed to evaluate his anxiety disorder NOS was performed in January 2010, nearly five years ago.  The Veteran contends that his psychiatric disorder has worsened.

This case must be remanded for a VA examination to determine the current level of severity of the service-connected anxiety disorder NOS.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The law provides that a TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Moreover, in Rice, supra, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Although the Veteran was still working at the time of his January 2010 VA examination, he testified in September 2012 that he was unemployed, and stated that his service-connected psychiatric disorder affected his ability to work.  The Board finds that a TDIU claim has been raised by the record and thus is a component of the instant claim.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate the claim.

Ongoing relevant medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant ongoing VA treatment records dated since May 2013 relating to the service-connected anxiety disorder NOS and his other service-connected disabilities.

2.  The AOJ must (a) ensure that all notice obligations are satisfied concerning the claim for a TDIU rating, and (b) after obtaining the VA medical opinion discussed in paragraph 3, below, adjudicate such claim.

3.  Schedule an appropriate VA compensation examination to reassess the severity of the Veteran's service-connected anxiety disorder NOS.  The claims file must be made available to and reviewed by the examiner. All necessary tests and studies should be performed.  The examiner should take into consideration the hearing testimony of the Veteran regarding his anxiety/panic attacks.

(a) The examiner is asked to comment on the level of occupational and social impairment resulting from the Veteran's service-connected anxiety disorder NOS.

The examiner should provide a Global Assessment of Functioning score. 

(b) The examiner should opine as to the functional effect of his service-connected disabilities, including anxiety disorder NOS, diabetes mellitus type II, hearing loss, and tinnitus, on his ability to obtain or maintain gainful employment.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

The Veteran is hereby advised that failure to report for this examination, without good cause, will have detrimental consequences on his claims.  See 38 C.F.R. § 3.655. 

4.  Then readjudicate the claim for a higher rating for the service-connected anxiety disorder NOS, in light of all additional evidence received since the May 2012 statement of the case.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




